Case 1:20-cr-00061-JMS Document 11

ORIGINAL

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MOHAMMAD KHATIB

Assistant U.S. Attorney

Room 6100, PJKK Federal Building
300 Ala Moana Blvd.

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958

Filed 07/16/20 Pagelof4 PagelD#: 25

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

JUL 16 2020
at 2- o'clock and) min? Oe

CLERK, U.S. DISTRICT COURT

Emails: Mohammad.Khatib@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWATI

UNITED STATES OF AMERICA,
Plaintiff,
VS.
SHAWN MARTINEZ

Defendant.

 

cr.no.€R20 00061 JMS

INDICTMENT

)

)

|

) [21 U.S.C. 8§ 846, 841(a)(1) and
)  841(b)(1)(C); 18 U.S.C. § 2]
)
)
)
)

INDICTMENT

The Grand Jury charges:
Case 1:20-cr-00061-JMS Document11 Filed 07/16/20 Page2of4 PagelD#: 26

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine
(21 U.S.C. § 846)

From a precise date unknown, but by at least June 23, 2020, within the District
of Hawaii and elsewhere, SHAWN MARTINEZ, the defendant, and others known
and unknown, did knowingly and intentionally conspire to distribute and to possess
with intent to distribute a mixture and substance containing a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, a schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

All in violation of Title 21, United States Code, Section 846.

Count 2
Aiding and Abetting
Possession with Intent to Distribute Methamphetamine
(21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); 18 U.S.C. § 2)
On or about November 5, 2019, within the District of Hawaii, SHAWN
MARTINEZ, the defendant, did knowingly and intentionally aid and abet the
possession with intent to distribute a mixture and substance containing a detectable

amount of methamphetamine, its salts, isomers, and salts of its isomers, a schedule

II controlled substance.
Case 1:20-cr-00061-JMS Document 11 Filed 07/16/20 Page3o0f4 PagelD#: 27

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C) and Title 18 U.S.C. § 2.

Forfeiture Notice

1. The allegations set forth in all paragraphs of Counts 1 and 2 of this
Indictment are hereby re-alleged and incorporated by reference as though set forth
in full herein for the purpose of noticing forfeiture pursuant to 21 U.S.C. § 853.

2. The United States hereby gives notice that, pursuant to 21 U.S.C. § 853,
upon conviction of an offense in violation of 21 U.S.C. § 841(a)(1) or 21 U-S.C. §
846, SHAWN MARTINEZ, the defendant, shall forfeit to the United States of
America any and all property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such offenses and any and all property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission
of, the offense.

3. If any of the property described in paragraph 2 above, as a result of any
act or omission of the defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

3
Case 1:20-cr-00061-JMS Document11 Filed 07/16/20 Page4of4 PagelD#: 28

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty;
the United States of America shall be entitled to forfeiture of substitute property,
pursuant to Title 21 United States Code, Section $53(p).

DATED: — July |b, 2020, in Honolulu, Hawaii.

 

 

 

A TRUE BILL
/s/ Foreperson
FOREPERSON
fee
( 4 a FAUS
“wfiCAH SMEKCH x4

Deputy Chief

WY ATA

MOHAMMAD KHATIB

Assistant United States Attorney

United States v. Shawn Martinez
Indictment

CrNo.€R20 Q0061 JMS
